of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-151073-08 uil the honorable ron wyden united_states senate dirksen senate office building washington dc dear senator wyden i am responding to your inquiry on behalf of your constituent ------------------------- --- -------------asked if he may treat termination_payments he received from state farm insurance_company as gain on the sale of a capital_asset rather than ordinary_income -------------said that he operated an insurance agency for years under the terms of an agent’s agreement with state farm insurance_company the agent’s agreement provided that state farm owned all of the agency’s policies records and customer data and that -------------must return that property to state farm upon termination of the agency relationship the agreement also obligated state farm to make termination_payments and extended termination_payments to -------------upon his retirement state farm reported its retirement payments to -------------as ordinary_income in box other income of the form_1099 despite the agreement’s provisions designating state farm as the owner of the agency’s assets -------------believes that state farm made the retirement payments to purchase his capital assets the agency and its goodwill consequently --------------contends that the payments are capital_gain rather than ordinary_income gross_income includes all income from whatever source derived unless excluded by law sec_61 of the internal_revenue_code and section a of the income_tax regulations in general if the sale of a capital_asset held for more than one year results in a gain the gain is income but the law taxes the gain at a lower tax_rate than ordinary_income other income is generally taxed at the rates for ordinary_income several courts have reviewed the state farm agent’s agreement and have concluded that state farm’s retirement payments are ordinary_income to the agent in 118_tc_452 aff’d 338_f3d_789 7th cir both the tax conex-151073-08 court and the seventh circuit held that the taxpayer could not treat termination_payments received from state farm as proceeds from the sale_or_exchange of a capital_asset the courts found that the capital_asset the insurance agent’s books_and_records and customer lists as well as any goodwill belonged to state farm rather than to the agent in other words the capital_asset was not the agent’s to sell and the termination_payments could not have been payment for the capital_asset rather the payments were ordinary_income employing the rationale of baker a district_court in alabama reached the same conclusion in 355_fsupp2d_1292 s d ala the tax_court in parker v commissioner tcmemo_2002_305 held that termination_payments made by farmers insurance_companies were ordinary_income to its agents finally in 381_fsupp2d_1100 d ariz aff’d 512_f3d_567 9th cir a taxpayer attempted to distinguish the above-cited cases by arguing that the corporate agreement between state farm and the company through which the taxpayer conducted his insurance_business was a capital_asset the termination_payments were received in exchange for the corporate agreement and the payments should be treated as capital_gain rather than ordinary_income the court rejected the taxpayer’s argument and held that the termination_payments were ordinary_income i hope this information is helpful if you have any questions please contact me or ----- ------------------------------------------------------------- at ----- ------------- george j blaine associate chief_counsel income_tax and accounting sincerely
